Citation Nr: 1734010	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lower back disability, to include as due to the service-connected degenerative joint disease of the left knee, to include a post-surgical scar (hereinafter, the service-connected left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from May 1973 to July 1995.  This matter comes to the Board of Veterans' Appeals on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously remanded by the Board in February 2014 and August 2016, and has since been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS), however additional and relevant VA treatment records are located in the Legacy Content Manager System.  


FINDING OF FACT

The Veteran's currently-diagnosed lumbar spine osteoarthritis with disc bulging is related to his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine osteoarthritis with disc bulging are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, any deficiencies in VA's duties to notify and assist the appellant with this claim are moot.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).  An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board assesses the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service-connection for a lower back disability that he asserts had its onset during his period of service.  In addition, he believes that his lower back problems were aggravated by his service-connected left knee disability.  

The Veteran's entrance examination and reports of medical history are silent for any back problems.  His STRs show that he was treated on several occasions for recurring back pain.  A July 1981 STR reported that he complained of lower back pain after lifting the ship's brow.  The assessment was muscle strain, and the Veteran was placed on 24 hour bedrest followed by light duty.  A December 1982 STR reported the Veteran had lower back pain that radiated up to the middle back for two weeks.  The assessment was low back pain.  A February 1985 STR reported the Veteran hurt his back approximately 3 years prior while helping to carry a ship brow.  He reported intermittent pain since, with constant pain occurring over the prior month.  The assessment was rule out back muscle strain.  

In January 1993, the Veteran again complained of lower back pain for three weeks that had no inciting event.  Physical examination showed paraspinal spasm of the lumbar area, and x-rays showed no abnormality.  The assessment was lower back strain/spasm.  The Veteran's May 1995 separation examination failed to include any findings related to the spine or musculoskeletal system, either normal or abnormal.  On the May 1995 report of medical history upon discharge, the Veteran denied recurrent back pain.

A March 2004 VA psychosocial history reported that the Veteran had chronic lower back problems that interfered with his life.  An August 2006 VA record reported that the Veteran injured his back after a child jumped on it three weeks prior.  He reported pain since that time.  X-rays of his lumbar spine were negative, and the assessment was low back strain.  In October 2008, he wrote that he had several back injuries in service, including one lifting injury while carrying a ship brow.   

The Veteran underwent a VA spine examination in April 2009.  The examiner noted that the Veteran strained his back in service following a lifting injury, and that lumbosacral strain had been intermittent since that time with remissions.  Examination showed the Veteran's gait was normal.  The examiner noted a current diagnosis of lower back pain and lumbosacral strain.  In a July 2009 addendum opinion, the examiner indicated they were unable to opine whether the Veteran's chronic low back pain could be due to the in-service lifting injury without resorting to mere speculation.  The examiner did not provide a rationale as to why it would be mere speculation.  The examiner then indicated belief that the low back pain was related to age, activity level, and obesity.  The examiner's conclusion that to provide an opinion would be resorting to mere speculation is not evidence against the claim.  The statement that the Veteran's lower back disability could be related to other factors is too speculative for the Board to place any weight on that assertion.

A June 2009 VA neurosurgery consultation report noted the Veteran first injured his lower back in service.  After service, the Veteran worked in factory and security jobs but did not sustain any on the job injuries.  An August 2009 neurosurgery note documented the Veteran had minimal narrowing at the L4-L5 disc.  

In a September 2009 statement, the Veteran reported that his lower back was treated several times during service and after being discharged prior to the child jumping on his back.  In his substantive appeal, the Veteran wrote that he had chronic back problems in service and thereafter.  He reported that prior to being enrolled in the VA healthcare system, he had treated his lower back problems himself with over the counter medication and heat and ice therapy.

A January 2011 VA primary care note reported that recent X-rays were significant for lower back arthritic changes.

May 2011 VA CT scan results of the lumbar spine showed disc bulging at L2/3, L3/4, L4/5, and L5/S1.  There was also mild to moderate canal stenosis, and neural foraminal narrowing on the right.  There were radiolucent lesions involving the bilateral iliac wings that were concerning for possible neoplasm, but the spots were unchanged from a prior 2006 CT scan.  The assessment was lumbar spinal stenosis.  August 2013 MRI testing of the lower back yielded normal results.

In April 2014, VA obtained another opinion pursuant to the Board's remand directives but a new examination was not provided.  The examiner opined that the Veteran's current lower spine condition, identified as multiple disc bulges, was related to aging and post military activity rather than his period of active service.  In support of that, the examiner stated the Veteran had a minor lifting injury in the 1980s that resolved without sequela.  This opinion fails to account for the multiple in-service complaints related to the back, or the Veteran's statements regarding onset and continuity of symptoms.  As such, it is not adequate and not probative.

In a December 2016 addendum opinion, the same examiner again opined that the Veteran's current lower back condition, referred to as lumbosacral sprain/strain and osteoarthritis, was not related to his period of service.  The examiner explained that the Veteran had several episodes of low back pain in service that resolved, and that there was no significant injury to the lumbar spine.  Instead, the examiner opined the Veteran's obesity, age, and post-service work history had caused his lower back condition.  The examiner noted that 2013 MRI testing results of the lumbar spine were normal.  The examiner again failed to consider the Veteran's competent reports of onset and continuity of symptoms, which contradicts the statement that the Veteran's lower back pain had resolved.  The opinion is again inadequate for failure to adequately consider the Veteran's lay testimony.  
In a March 2017 addendum opinion, the same examiner opined that the Veteran's lower back disability was not permanently caused or worsened by the service-connected left knee disability because the Veteran' s gait was normal at the time of the examination.  The examiner then stated the Veteran would have developed lower back osteoarthritis with or without his left knee disability.

Resolving all doubt in favor of the Veteran, the Board finds that entitlement to service connection for lower back osteoarthritis with disc bulging is warranted.  First, the Veteran has a current diagnosis of osteoarthritis and disc bulging.  See January 2011 VA x-ray note; see April 2014 VA examination report; see March 2016 addendum.  Second, there is a noted in-service lifting injury of the lower back, and recurrent complaints of back pain thereafter.  See STRs dated July 1981, December 1982, February 1985, and January 1993.  The Veteran is competent to identify his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran also repeatedly denied recurrent back pain on reports of medical history in March 1984, March 1992, October 1994, and May 1995.  Despite the Veteran's inconsistent statements, there is objective evidence in the STRs of in-service injury, symptoms, and diagnoses of lower back strain/spasm.  Third, the evidence supports a finding that the Veteran's back symptoms first had their onset during the Veteran's period of service.  The objective evidence demonstrates that the Veteran's back was normal upon entrance, he sustained a lower back injury, and he continued to have lower back symptoms throughout his period of service.  His separation examination was incomplete, failed to include findings related to the spine, and therefore does not support a conclusion that the Veteran's back was normal upon separation.  The evidence shows the Veteran did not have any work related back injuries, and that his back symptoms predated the 2006 injury.  See June 2009 VA neurosurgery note; see March 2004 psychosocial assessment.  

Accordingly, the Board finds that the in-service incurrence of lower back symptoms supported by a later diagnosis, together with the Veteran's testimony supported by objective evidence regarding onset and continuity of symptoms is sufficient to establish a nexus between his currently diagnosed lower back osteoarthritis with disc bulging and his period of active duty service  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The VA opinions of record are inadequate and not afforded any weight.  Thus, entitlement to service connection for lower back osteoarthritis with disc bulging is warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


ORDER

Entitlement to service connection for lumbar spine osteoarthritis with disc bulging is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


